Case 1:18-cv-05774-AT Document 281-3 Filed 04/28/21 Page 1 of 26




            EXHIBIT C
        Case 1:18-cv-05774-AT Document 281-3 Filed 04/28/21 Page 2 of 26




             IN THE UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


 UNITED STATES,                               )
                                              )
            Plaintiff,                        )   Case No. 1:18-cv-05774-AT
                                              )
            v.                                )
                                              )
 NANCY ZAK, et al.                            )
                                              )
            Defendants.                       )
                                              )


     UNITED STATES’ RESPONSE TO THE ECOVEST PARTIES’ SECOND
       SET OF REQUESTS FOR PRODUCTION TO PLAINTIFF UNITED
                         STATES (Nos. 25-27)

        Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure,

Plaintiff United States responds to the EcoVest Parties’ Second Set of Requests for

Production (Nos. 25-27) as follows:

//

//

//

//

//

//

                                          1
      Case 1:18-cv-05774-AT Document 281-3 Filed 04/28/21 Page 3 of 26




          OBJECTIONS TO DEFINITIONS AND INSTRUCTIONS

                                 DEFINITIONS




      OBJECTION: The United States objects to the definitions of

“Administrative Files,” “Document,” “Relate To,” “related to,” “relating to,”

“Relevant Projects,” “You,” and “Your” as set forth below.




                                         2
       Case 1:18-cv-05774-AT Document 281-3 Filed 04/28/21 Page 4 of 26




      OBJECTION: The United States objects to the definition of

“Administrative Files” as overbroad, unduly burdensome, vague, and

disproportionate to the needs of this case because the second sentence of that

definition impermissibly includes electronic files (including those files capable of

being generated from one of the IRS’s various electronic databases) related in any

way to a taxpayer whose “Administrative File” is requested regardless of the tax

period or the tax type and regardless of whether such electronic files have been

“prepared or accumulated in the administrative file”.

      For example, by defining “Administrative Files” to include all electronic

files stored on the Integrated Database Retrieval Systems (IDRS), the definition

encompasses all data for a specific taxpayer, including reports generated or capable

of being generated from countless command codes regardless of the tax type, the

tax year, and relationship to the claims or defenses in this case. The definition

makes no attempt to connect the electronic files defined as part of the

“Administrative File” to the claims and defenses in this case, and

disproportionately includes any command code or report capable of being

generated by an IRS employee regardless of whether such report was actually

prepared or accumulated in the administrative file.




                                          3
       Case 1:18-cv-05774-AT Document 281-3 Filed 04/28/21 Page 5 of 26




      The United States further objects to this definition as it exceeds the scope of

discovery under Fed. R. Civ. P. 26(b) because the definition would include

countless documents generated by the IRS that are not relevant to the claims and

defenses in this case and is disproportionate to the needs of this case. The claims

and defenses in this case center around whether Defendants engaged in penalty

and/or enjoinable conduct under 26 U.S.C. §§ 7402, 7407, and 7408 and the harm

that conduct has caused. IRS documents of which Defendants had actual

knowledge are likely to be within Defendants’ own knowledge, possession and

control; discovery of such documents is duplicative and unnecessarily burdensome

to the United States.

      Further, if Defendants do not have actual knowledge of relevant IRS

documents, then discovery is nothing more than an impermissible fishing

expedition. United States v. Elsass, 2011 WL 3900846, at *5 (S.D. Ohio 2011)

(“Even assuming that actions or positions taken by IRS employees are relevant to

the defenses of reasonable cause and willfulness, it is only those actions or

positions of which Defendants had actual knowledge that would be relevant”),

objections overruled, 2012 WL 353739 (S.D. Ohio 2012); Humphrey v. United

States, 2013 WL 7729219, at *5 (N.D. Ga. 2013) (in refund suit for penalties

assessed under I.R.C. § 6700, the fact that the IRS had initially issued refunds

                                          4
       Case 1:18-cv-05774-AT Document 281-3 Filed 04/28/21 Page 6 of 26




based on claims for credits promoted by plaintiff could not serve as the basis for a

plaintiff’s claim of reasonableness and good faith with respect to the gross

valuation overstatements she made); see also U.S. ex rel. Stephens v. Prabhu, 163

F.R.D. 340, 343 (D. Nev. 1995) (rejecting False Claims Act defendant’s demand

for discovery into government operations that was unknown to them at the time of

the fraud because they “are seeking the records to create a knowledge defense that

is three years too late”); SEC v. Bankatlantic Bancorp, Inc., 285 F.R.D. 661, 668

(S.D. Fla. 2012) (documents in SEC’s files “cannot provide probative information”

about the securities fraud defendants’ intent).

      IRS employees were not involved in the planning, executing, or reporting of

the underlying transactions nor were they involved in the organization, promotion,

and sale of the Relevant Projects. Defendants are the parties with the best access to

the most relevant and important documents about their conduct and the reasoning

and basis for their conduct – especially what they knew or had reason to know

about the statements made in organizing, promoting and selling the Relevant

Projects. In contrast, IRS documents showing what the IRS later learned about

Defendants’ conduct are not as important as the documents evidencing

Defendants’ conduct and the related harm. The burden of locating, reviewing,

classifying for privileges, and producing every IRS document with even the

                                          5
       Case 1:18-cv-05774-AT Document 281-3 Filed 04/28/21 Page 7 of 26




remotest connection to any aspect of this case and the Relevant Projects is not

justified as the burden of the definition outweighs its likely benefit. Therefore, the

definition is disproportionate.

      The United States also objects to this definition as premature to the extent

that it relates to any of the EcoVest Parties’ defenses that are the subject of the

United States’ Motion to Strike (ECF No. 24). Specifically, to the extent that the

EcoVest Parties are using the definition to include documents they claim support

their defenses of estoppel and/or laches, such documents are only within the scope

of discovery if those defenses survive the United States’ motion.

      The United States also objects to this definition as seeking to include ESI

that is not reasonably accessible without undue burden or cost, such as that

maintained only on IRS backup tapes or ESI that would need to be restored to

databases.

      The United States also objects to this definition to the extent it seeks the

production of documents barred from disclosure by 26 U.S.C. § 6103.

      For purposes of these requests, the United States adopts the first sentence of

the EcoVest Parties’ definition of the term “Administrative File” and also

construes that term to include electronic files accumulated in that file.




                                           6
       Case 1:18-cv-05774-AT Document 281-3 Filed 04/28/21 Page 8 of 26




      OBJECTION: The United States objects to this definition because it

improperly expands the definition of that term as set forth in Fed. R. Civ. P. 34.

The United States objects to the term “Document” defined to include “electronic

mail, data processing or computer printouts, tapes, documents contained on hard

disks or CDs, or retrieval listings, together with programs and program

documentation necessary to utilize or retrieve such information, and all other

mechanical or electronic means of storing or recording” as overbroad and

ambiguous. For example, the definition as written would include any and all

programs or databases used by the IRS as well as any other agency of the United

States government. Such a definition would include proprietary programs and


                                          7
       Case 1:18-cv-05774-AT Document 281-3 Filed 04/28/21 Page 9 of 26




those that cannot be accessed remotely, but only on site by those with appropriate

permissions.

      The United States also objects to this definition in that it encompasses

“tapes” which attempts to include ESI that is maintained only on IRS backup tapes

that are not reasonably accessible because of undue burden or cost.

      For purposes of these requests, the United States will construe the term

“document” in accordance with Fed. R. Civ. P. 34.




      OBJECTION: The United States objects to this definition as overbroad,

vague, ambiguous, and disproportionate to the needs of this case in that it

effectively encompasses every instance of any data, fact, thought, or impression

written down in any manner and requires an evaluation of every document to

determine whether it meets this definition.

      Courts have held that sweeping requests for “all related” facts or documents

to be impermissible as overly broad, not reasonably particular, or unduly

                                          8
      Case 1:18-cv-05774-AT Document 281-3 Filed 04/28/21 Page 10 of 26




burdensome on their face. See, e.g., Megdal Assocs., LLC v. La-Z-Boy, Inc., 2016

WL 4503337, at *6 (S.D. Fla. 2016); McCrimmon v. Georgia Cmty. Support &

Sols., Inc., 2010 WL 11507675, at *4 (N.D. Ga. 2017) (“courts have the duty to

pare down overbroad discovery requests”; document requests that cast a wide net

over any and all documents created by party did not adequately describe the

documents sought); Sewell v. D’Alessandro & Woodyard, Inc., 2011 WL 843962,

at *2 (M.D. Fla. 2011) (“a request for ‘all documents and records’ that relate to

‘any of the issues’ while convenient, fails to set forth with reasonable particularity

the items or category of items sought for [the responding party’s] identification and

production of responsive documents”); Lopez v. Don Herring, Ltd., 327 F.R.D.

567, 575 (N.D. Tex. 2018) (the test for reasonable particularity is whether the

request places the party upon reasonable notice of what is called for and what is

not; a rule 34(a) request made with reasonable particularity does not require a

reasonable attorney or party attempting to properly respond to ponder and to

speculate in order to decide what is and what is not responsive.) (quotations

omitted).




                                           9
      Case 1:18-cv-05774-AT Document 281-3 Filed 04/28/21 Page 11 of 26




      [Remainder of chart omitted from responses.]

      OBJECTION: The United States objects to the definition of “Relevant

Projects” as overbroad, unduly burdensome, vague, and disproportionate to the

needs of this case because it includes any “real estate project,” “development

project,” “conservation easement” or “real estate transaction” and “any partnership

or entity related to such projects” that an EcoVest party “worked on, consulted for,

sponsored, or was otherwise involved with whether directly or indirectly.”

(Emphasis added). The United States cannot reasonably identify all projects that

this may include. This case centers on Defendants’ conduct with respect to


                                         10
      Case 1:18-cv-05774-AT Document 281-3 Filed 04/28/21 Page 12 of 26




conservation easements and not other types of real estate projects or transactions.

For purposes of these requests, the United States will construe the term “Relevant

Projects” to mean only the entities listed in the chart on pages 4-8 of the EcoVest

Parties’ First Requests for Production of Documents to Plaintiff United States

(Nos. 1-24).




      OBJECTION: The United States objects to the definition of “You” and

“Your” as overbroad, unduly burdensome, facially vague, and disproportionate to

the needs of this case in that it effectively encompasses every entity and individual

that works for the United States government. See United States v. $11,071,188.64

in U.S. Currency, 2014 WL 8735117, at *4 (E.D. Mo. 2014) (sustaining an

objection to a discovery request seeking documents from the entire “United States”

as overbroad on its face, facially vague, and unduly burdensome).

      The United States also objects to this definition to the extent that it includes

personnel with responsibility for enforcement of the federal criminal laws. Any


                                          11
      Case 1:18-cv-05774-AT Document 281-3 Filed 04/28/21 Page 13 of 26




attempt by the EcoVest Parties to circumvent the rules governing criminal

discovery is impermissible, potentially interferes with any pending criminal

investigation(s) that may exist, may violate Fed. R. Crim. P. 6(e), and may seek

information protected from disclosure by the Law Enforcement Privilege and/or

Confidential Informant Privilege.

      The United States also objects to this definition as seeking documents not

relevant to any claim or defense in this action, and disproportionate to the needs of

this case to the extent it includes the numerous IRS components and other

government agencies with no involvement in the civil investigation that resulted in

this suit. Additionally, to the extent some requests seek documents concerning

internal discussions and/or deliberations of Department of Justice attorneys, the

United States objects because this information is protected from disclosure by the

attorney work-product doctrine and the deliberative process privilege.

      The United States also objects to this definition to the extent it seeks the

production of documents barred from disclosure by 26 U.S.C. § 6103.

      For the purposes of its responses to these discovery requests, the United

States has limited the definition of “You” and “Your” to the United States

Department of Justice, Tax Division, Civil Trial Section and any civil component




                                         12
      Case 1:18-cv-05774-AT Document 281-3 Filed 04/28/21 Page 14 of 26




of the IRS involved in the investigation that resulted in this suit or audits of any

Relevant Project.

                                  INSTRUCTIONS




      OBJECTION: The United States objects to this instruction as set forth

below.




      OBJECTION: The United States objects to this instruction because it uses

the terms “You” and “Your”. The United States incorporates its objections to the

definition of “You” and “Your” as noted above.




                                          13
      Case 1:18-cv-05774-AT Document 281-3 Filed 04/28/21 Page 15 of 26




      OBJECTION: The United States objects to this instruction as exceeding the

scope of Fed. R. Civ. P. 34 because it impermissibly requires production of

information necessary to “interpret and perform calculations” on the documents

produced. The United States will produce information necessary to interpret the

load files containing the documents produced.

                        REQUESTS FOR PRODUCTION

       Request for Production No. 25: All documents related to any IRC Section

 6700 Investigation of any of the EcoVest Parties or any other person or

 entity related to the Relevant Projects.

      OBJECTION: The United States objects to this request as overbroad,

unduly burdensome, vague, and disproportionate to the needs of this case. The

request makes no attempt to connect the requested documents to the claims and

defenses in this case and is not limited to the investigation that led to this lawsuit;

                                            14
      Case 1:18-cv-05774-AT Document 281-3 Filed 04/28/21 Page 16 of 26




rather, this request seeks information of any IRC Section 6700 Investigation, which

could include unrelated investigations of “any other person” related to a “Relevant

Project” regardless of whether such investigation even pertains to syndicated

conservation easements. Moreover, it is impossible for the United States to

identify every single person or entity related to the Relevant Projects and

collect all of the documents related to any IRC Section 6700 Investigation of any

such persons. The United States also objects to this request’s use of them terms

“documents,” “related to,” and “Relevant Projects” as defined by the EcoVest

Parties. The United States restates its objections to the use of these terms as

provided above.

      The United States also objects to this request as overly broad, vague,

ambiguous, unduly burdensome, and disproportionate to the needs of this case

because of its sweeping request concerning “any other person or entity related to

the Relevant Projects.” This language calls for the United States to ascertain

untold numbers of individuals having minimal or remote involvement with the

Relevant Projects—a virtually impossible task. To do so would require a costly

and time-consuming investigative process that is disproportionate to the needs of

this case and is likely to result in the production of extraneous and useless

information.

                                          15
      Case 1:18-cv-05774-AT Document 281-3 Filed 04/28/21 Page 17 of 26




      Given its breadth, the request, as drafted, is also exceedingly likely to

encompass documents prohibited from disclosure under 26 U.S.C. § 6103 and

therefore would require a lengthy and burdensome privilege review.

      The United States also objects to this request as overbroad in that it fails to

identify with any specificity the types of documents it seeks. Courts have held that

such sweeping requests for “all documents” regarding to a given topic are overly

broad on their face. See, e.g., McCrimmon v. Georgia Community Support & Sols.,

Inc., 2010 WL 11507675, at *4 (N.D. Ga. 2010) (“[C]ourts have the duty to pare

down overbroad discovery requests”; document requests that cast a wide net over

any and all documents created by party did not adequately describe the documents

sought) (quotations omitted); TIC Park Centre 9, LLC v. Cabot, 2017 WL

3034547, at *4 (S.D. Fla. 2017) (discovery requests lacking “meaningful

limitations on the documents requested” were overbroad) (citing Carter v.

Archdale Police Dep’t, 2014 WL 1774471, at *5 (M.D.N.C. 2014) (“A request for

all documents ‘relating to’ a subject is usually subject to criticism as overbroad

since ... all documents ‘relate’ to all others in some remote fashion.”) (internal

quotations and citation omitted)); Cooper v. Meridian Yachts, Ltd., 2008 WL

2229552, at *10 (S.D. Fla. 2008) (“Courts have concluded that production requests




                                          16
      Case 1:18-cv-05774-AT Document 281-3 Filed 04/28/21 Page 18 of 26




that seek information ‘relating to’ subject areas are impermissibly overbroad.”)

(citations omitted).

      Further, to the extent that this request encompasses documents created or

compiled by personnel with responsibility for enforcement of the federal criminal

laws, the United States objects. Any attempt by the EcoVest Parties to circumvent

the rules governing criminal discovery is impermissible, potentially interferes with

any pending criminal investigation(s) that may exist, may violate Fed. R. Crim. P.

6(e), and may seek information protected from disclosure by the Law Enforcement

Privilege and/or Confidential Informant Privilege.

      The United States also objects to this request as requesting documents

protected from disclosure by the deliberative process privilege. Additionally, to

the extent that this request seeks documents concerning internal discussions and/or

deliberations of Department of Justice attorneys, the United States objects because

such information is protected from disclosure by the attorney work-product

doctrine and the deliberative process privilege.

      Further, to the extent that this request seeks documents containing non-

public information regarding tax return information of parties and unknown non-

parties to this case, the United States objects to providing any such information




                                         17
       Case 1:18-cv-05774-AT Document 281-3 Filed 04/28/21 Page 19 of 26




that would be responsive thereto but that is protected against disclosure by 26

U.S.C. § 6103.

       The United States is withholding documents on the basis of these objections.

       Request for Production No. 26: All notices of or correspondence related to

any IRC Section 6700 Investigations of any of the EcoVest Parties or any related

people or entities.1

       OBJECTION: The United States objects to this request as over broad,

unduly burdensome, vague, and not proportional to the needs of the case. The

request is sweeping in that it encompasses any notices or correspondence

concerning any described IRC Section 6700 Investigations, regardless of

participant or subject matter. The burden of locating, reviewing, classifying for

privileges, and producing every notice and piece of correspondence encompassed

by the request, regardless of participant, is not justified as the burden outweighs the

likely benefit. Further, the request is not limited to the investigation that led to this

suit; rather, this request seeks information of any IRC Section 6700 Investigation

which is outside of the scope of the claims and defenses in this case and could

include unrelated investigations of any people or entities “related” to any of the



1
  The EcoVest Parties note that penalty exposure rules require notice of section 6700
investigations.
                                               18
      Case 1:18-cv-05774-AT Document 281-3 Filed 04/28/21 Page 20 of 26




EcoVest Parties, regardless of whether such investigation even pertains to

syndicated conservation easements. And, the request fails to limit the “notices” or

“correspondence” sought to those authored by employees of the IRS civil

components involved in the investigation that resulted in this suit or by the agents

who worked on or are working on a IRC Section 6700 Investigation of any of the

EcoVest Parties and does not specify the authors or recipients of the referenced

notices or correspondence.

      Given that the request encompasses internal notices and correspondence, if

any, that have no bearing on Defendants’ conduct absent the Defendants’ actual

knowledge of such correspondence, it also exceeds the scope of discovery under

Fed. R. Civ. P. 26(b). See, e.g., Humphrey v. United States, 2013 WL 7729219, at

*5 (N.D. Ga. 2013) (in refund suit for penalties assessed under I.R.C. § 6700, the

fact that the IRS had initially issued refunds based on claims for credits promoted

by plaintiff could not serve as the basis for a plaintiff’s claim of reasonableness

and good faith with respect to the gross valuation overstatements she made);

United States v. Elsass, 2011 WL 3900846, at *5 (S.D. Ohio 2011) (“Even

assuming that actions or positions taken by IRS employees are relevant to the

defenses of reasonable cause and willfulness, it is only those actions or positions of

which Defendants had actual knowledge that would be relevant”), objections

                                          19
          Case 1:18-cv-05774-AT Document 281-3 Filed 04/28/21 Page 21 of 26




overruled, 2012 WL 353739 (S.D. Ohio 2012); see also S.E.C. v. Bankatlantic

Bancorp, Inc., 285 F.R.D. 661, 668 (S.D. Fla. 2012) (documents in SEC’s files

“cannot provide probative information” about the securities fraud defendants’

intent); United States ex rel. Stephens v. Prabhu, 163 F.R.D. 340, 343 (D. Nevada

1995) (rejecting False Claims Act defendant’s demand for discovery into

government operations that was unknown to them at the time of the fraud because

they “are seeking the records to create a knowledge defense that is three years too

late”).

          This request also is vague and ambiguous due to the EcoVest Parties’

inclusion of footnote 1. It is not clear if or how the footnote is intended to impact

or modify the content of the request, and the EcoVest Parties’ failure to cite to any

authority for the footnote’s assertion further obfuscates the content of the request.

To the extent that the footnote is deemed to constitute part of the request, the

United States objects on the foregoing bases.

          The United States further objects to this request as asking for documents

protected from disclosure by the deliberative process privilege. Additionally, to

the extent that this request seeks documents concerning internal discussions and/or

deliberations of Department of Justice attorneys, the United States objects because




                                            20
      Case 1:18-cv-05774-AT Document 281-3 Filed 04/28/21 Page 22 of 26




this information is protected from disclosure by the attorney work-product doctrine

and the deliberative process privilege.

      And, the United States objects to this request to the extent that it seeks the

production of documents barred from disclosure by 26 U.S.C. § 6103.

      Because this request is duplicative of Request for Production No. 25, the

United States further restates its objections thereto.

      The United States is withholding documents on the basis of these objections.

      Request for Production No. 27: All documents produced on or after

January 1, 2016, in response to any Freedom of Information Act request(s) related

to conservation easements or IRC Section 170(h) submitted to You (including

requests submitted by American Conservation Coalition, Partnership for

Conservation, or others), along with any accompanying documents You produced

related to such request(s) (including, for example, an explanation of redactions or a

privilege log).

      OBJECTION: The United States objects to this request as overbroad,

unduly burdensome, vague, and disproportionate to the needs of this case and

reiterates its objections to the use of the defined terms “documents,” “You,” and

“related to” as incorporated by reference above. The request also seeks documents

not relevant to any claim or defense in this action and is disproportionate to the

                                          21
      Case 1:18-cv-05774-AT Document 281-3 Filed 04/28/21 Page 23 of 26




needs of this case to the extent that it includes the numerous IRS components with

no involvement in the civil investigation that resulted in this suit.

      The United States also objects to this request as overly broad, vague,

ambiguous, unduly burdensome, and disproportionate to the needs of this case

because of its use of the phrase “related to conservation easements or IRC Section

170(h),” which encompasses numerous types and forms of conservation easements

that are not tethered to the claims and defenses in this case. For example, the

request, as written, would encompass any conservation easement regardless of

whether any Defendant was involved or whether the conservation easement was

syndicated. Because the request is not tethered to the claims and defenses in this

case, it would be unduly burdensome and disproportionate to the needs of the case

to search every Freedom of Information Act (“FOIA”) request to see if it in any

way “relate[s]” to a conservation easement of any kind or to Section 170(h).

      The request further falls outside the scope of discovery under Fed. R. Civ. P.

26(b) as it is irrelevant to the claims and defenses at issue in this suit and, at base,

amounts to nothing more than a fishing expedition. As noted above, decisions or

statements made by the IRS with respect to other taxpayers have no bearing on the

Defendants’ conduct at issue in this case absent the Defendants’ actual knowledge

of such decisions or statements. See, e.g., Humphrey v. United States, 2013 WL

                                           22
      Case 1:18-cv-05774-AT Document 281-3 Filed 04/28/21 Page 24 of 26




7729219, at *5 (N.D. Ga. 2013); United States v. Elsass, 2011 WL 3900846, at *5

(S.D. Ohio 2011); see also S.E.C. v. Bankatlantic Bancorp, Inc., 285 F.R.D. 661,

668 (S.D. Fla. 2012); United States ex rel. Stephens v. Prabhu, 163 F.R.D. 340,

343 (D. Nevada 1995).

      The United States further objects to this request to the extent that it seeks the

production of documents barred from disclosure by 26 U.S.C. § 6103. The IRS’s

FOIA responses remain subject to the statute’s provisions regarding disclosure of

tax return information, as would be the content of any FOIA request referencing

tax return information. Accordingly, documents or information produced in

response to a given taxpayer’s FOIA request might be prohibited from disclosure

to another individual or entity pursuant to § 6103.

      The United States has not identified any specific document that it is

withholding on the basis of these objections.

                             [Signature page follows.]




                                         23
     Case 1:18-cv-05774-AT Document 281-3 Filed 04/28/21 Page 25 of 26




Dated: August 12, 2020            RICHARD E. ZUCKERMAN
                                  Principal Deputy Assistant Attorney General

                                  /s/ Ann T. Porter
                                  ERIN R. HINES
                                  Florida Bar No. 44175
                                  CHARLES P. HURLEY
                                  District of Columbia Bar No. 490793
                                  RICHARD G. ROSE
                                  District of Columbia Bar No. 493454
                                  HARRIS J. PHILLIPS
                                  Massachusetts Bar No. 675603
                                  ERIC M. ABERG
                                  District of Columbia Bar No. 1044111
                                  ANN T. PORTER
                                  New York Bar No. 5412218
                                  Trial Attorneys, Tax Division
                                  U.S. Department of Justice
                                  P.O. Box 7238, Ben Franklin Station
                                  Washington, D.C. 20044
                                  Telephone: (202) 514-2901

                                  Local Counsel:

                                  BYUNG J. PAK
                                  United States Attorney
                                  NEELI BEN-DAVID
                                  Assistant U.S. Attorney
                                  Georgia Bar No. 049788
                                  Office of the United States Attorney
                                  Northern District of Georgia
                                  600 U.S. Courthouse
                                  75 Ted Turner Drive, SW, Suite 600
                                  Atlanta, GA 30303
                                  Telephone: (404) 581-6303
                                  Neeli.ben-david@usdoj.gov



                                    24
      Case 1:18-cv-05774-AT Document 281-3 Filed 04/28/21 Page 26 of 26




                         CERTIFICATE OF SERVICE

      I hereby certify that on August 12, 2020, I served the UNITED STATES’

RESPONSE TO THE ECOVEST PARTIES’ SECOND SET OF REQUESTS

FOR PRODUCTION TO PLAINTIFF UNITED STATES (Nos. 25-27) by email

upon the following:

Nathan E. Clukey                           Niles A. Elber
SIDLEY AUSTIN LLP                          CAPLIN & DRYSDALE,
1501 K Street, N.W.                        CHARTERED
Washington, D.C. 20005                     One Thomas Circle NW, Suite 1100
nclukey@Sidley.com                         Washington, DC 20005
                                           nelber@capdale.com
Attorney for Defendant Nancy Zak
                                           Attorney for Defendant Claud Clark III

Benjamin John Razi
COVINGTON & BURLING, LLP−D.C.
850 Tenth Street, NW
One City Center
Washington, DC 20001
brazi@cov.com

Attorney for Defendants EcoVest
Capital, Inc., Alan N. Solon, Robert M.
McCullough, and Ralph R. Teal, Jr.




                                               /s/ Ann T. Porter
                                               ANN T. PORTER
                                               Attorney for the United States



                                          25
